EXHIBIT 99.1 N E W SR E L E A S E HAVERTYS REPORTS RESULTS FOR SECOND QUARTER 2011 ATLANTA, GEORGIA, August 3, 2011 HAVERTY FURNITURE COMPANIES, INC. (NYSE: HVT and HVT.A) reports second quarter 2011 operating results of a loss per share of ($0.04) compared to a loss per share of ($0.03) for the same period of 2010.The loss per share for the six months ended June 30, 2011 is ($0.07) compared to earnings per share of $.08 for the same period of 2010. As previously reported, net sales for the second quarter of 2011 were 1.4% lower than in the same period of 2010 and down 1.3% for the first six months. Clarence H. Smith, president and chief executive officer, said, “The current economic environment continues to be difficult for the housing industry and, by extension, the retail furniture business.Last year’s first-time homebuyer tax credits provided some stimulus by accelerating activity forward into the first half of 2010.Our emphasis on pricing discipline and cost controls contributed to a slight improvement in gross margins and reductions in SG&A expenses compared to the second quarter of 2010.These positives were not sufficient to outpace the lower sales levels, resulting in a slightly higher loss. We are striving to improve our business in the absence of better economic conditions. During the quarter we continued various projects including our major focus on enhancing store interiors and merchandise presentations as well as customer - facing and point of sale systems improvements.Unique merchandise designs now in development should resonate well with customers as we separate Havertys from the competition with both product and service. Although the tone of business remains challenging, we are pleased that total written sales for the third quarter to date are up 4.4% over the same period last year when a modest increase had been recorded.The second quarter usually is the weakest for sales in our business and we look forward to performing better in the second half aided by the seasonal sales lift we normally experience.” Financial Highlights Second Quarter 2011 Compared to Second Quarter 2010 · Net loss of $0.9 million in 2011 compared to $0.6 million in 2010. · Net sales decreased 1.4% to $143.1 million and comparable store sales decreased 1.4%. · Bedding sales continue to show year over year growth with strength at the higher price points. · Gross profit margins were relatively flat at 51.3% as a percent of sales compared to 51.2% and in line with our expectations. · Selling, general and administrative costs decreased $0.5 million.Lower sales made leveraging the costs more difficult and accordingly total SG&A rose 0.4% as a percent of net sales. Occupancy expense was lower due to lower property taxes, selected rent reductions and reduced store count.Higher fuel prices increased our delivery expenses and group insurance costs impacted our SG&A. · Our retail store count at June 30 was 118 versus 119. more… NEWS RELEASE – August 3, 2011 Page 2 Six Months ended June 30, 2011 Compared to Same Period of 2010 · Net loss of $1.6 million in 2011 compared to earnings of $1.7 million in 2010. ·Net sales decreased 1.3% to $297.3 million and comparable store sales decreased 1.0%. · Gross profit margins were 51.3% as a percent of sales compared to 51.7%.Rising inbound freight costs, which impacted our product costs during 2010, have stabilized. · Selling, general and administrative expense was relatively flat and with lower sales rose 0.7% as a percent of sales. · Income tax expense for the six months ended June 30, 2011 includes approximately $0.2 million related to a non-cash adjustment to our recorded income tax receivables.For the 2010 period the income tax expense that would otherwise be recognized was virtually offset by a reduction in the allowance for deferred taxes. Expectations and Other · Gross profit margins for the remainder of the year are expected to be similar to last year’s second half margins of 51.1%. · Advertising expense will be approximately 0.4% as a percent of sales greater in the second half 2011 than in the comparable prior year period. · We completed the relocation of a store in Austin, Texas during the second quarter and during the fourth quarter, we will open a store in the Boca Raton, FL market and also relocate our Asheville, NC, store. · Cash flow from operations for the six months ended June 30, 2011 was $15.2 million. · Cash at the end of the second quarter of 2011 totaled $62.0 million.We have no funded debt and $41.7 million of availability under our credit facility. · Our capital expenditures for 2011 are expected to be $19.5 million, which includes $4.8 million for the purchase of four existing Havertys stores previously under lease. more… NEWS RELEASE – August 3, 2011 Page 3 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data – Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross profit Credit service charges Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts 82 43 Other (income) expense, net (86 ) (8 ) (184 ) (210 ) Income (loss) before income taxes (1,018 ) (657 ) (1,544 ) Income tax expense (benefit) (76 ) (51 ) 68 27 Net income (loss) $ ) $ ) $ ) $ Basic and diluted earnings (loss) per share: Common Stock $ ) $ ) $ ) $ Class A Common Stock $ ) $ ) $ ) $ Basic weighted average shares outstanding: Common Stock Class A Common Stock Diluted weighted average shares outstanding: Common Stock Class A Common Stock more… NEWS RELEASE – August 3, 2011 Page 4 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) June 30, December 31, June 30, (Unaudited) (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ $ Restricted cash and cash equivalents — — Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ $ Customer deposits Accrued liabilities Deferred income taxes Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Total liabilities Stockholders’ equity $ $ $ more… NEWS RELEASE – August 3, 2011 Page 5 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands – Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities: Netincome (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts Deferred income taxes — (1,706 ) Net gain on sale of property and equipment (21 ) (117 ) Other (169 ) Changes in operating assets and liabilities: Accounts receivable Inventories Customer deposits Other assets and liabilities (225 ) Accounts payable and accrued liabilities (6,076 ) (1,684 ) Net cash provided by operating activities Cash Flows from Investing Activities: Capital expenditures (3,994 ) (3,137 ) Restricted cash and cash equivalents (6,811 ) — Proceeds from sale of property and equipment 21 Net cash used in investing activities (10,784 ) (2,931 ) Cash Flows from Financing Activities: Payments on lease obligations (259 ) (168 ) Proceeds from exercise of stock options Other financing activities (412 ) (593 ) Net cash provided by (used in) financing activities (401 ) Increase in cash and cash equivalents during the period Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ more… NEWS RELEASE – August 3, 2011 Page 6 We report our earnings per share using the two-class method.The income or loss per share for each class of common stock is calculated assuming 100% of our earnings or losses are distributed as dividends to each class of common stock based on their contractual rights. The Common Stock of the Company has a preferential dividend rate of at least 105% of the dividend paid on the Class A Common Stock. The Class A Common Stock, which has ten votes per share as opposed to one vote per share for the Common Stock (on all matters other than the election of directors), may be converted at any time on a one-for-one basis into Common Stock at the option of the holder of the Class A Common Stock. The following is a reconciliation of the earnings (loss) and number of shares used in calculating the diluted earnings (loss) per share for Common Stock and Class A Common Stock (amounts in thousands): Three Months Ended June 30, Six Months Ended June 30, Numerator: Common: Distributed earnings $
